Title: To George Washington from Lieutenant Colonel William Butler, 27 September 1778
From: Butler, William
To: Washington, George


          
            May it please your Excellency
            Albany Septr 27th 1778
          
          Your letter of the 11th Instant came to hand the 20th; the Contents of which I shall punctually observe.
          Inclosed I send your Excellency Copies of some depositions concerning one of my parties under the Command of Major Posey Killing one Demon who Attempted making his escape after the party had made him Prisoner of which I wrote your Excellency in my last—Complaint having been made to Govr Clinton by the relations of Demon he has Ordered me to deliver the Guard<s> who Shot him to the Civil Authority which I shall Comply with altho’ I think the men not the least Blamable But rather deserve commendation for doing their duty so well—With the same propriety they may demand the persons who Kill’d Service & Smith the Genl Character of Demon (as an Enemy) being almost equally bad.
          Major Posey has wrote your Excellency fully on the Subject.
          Upon hearing the Enemy had Burned the German Flats & recieving a letter from Genl Stark wishing that Offensive Operations might be carried on against the Enemy I thought it a favorable Opening for my doing something Clever & immediately came to this place to Consult the Genl on that Subject, But found it impossible to send a large Body against them, No Necessaries being prepared for such an 
            
            
            
            Expedition we therefore concluded to detach 150 of my best troops to destroy the party at Unundilla & destroy that Settlement whi<ch> will throw them a greater distance off & prevent them from being so Handy in Annoying the Frontiers.
          A few days ago four of my Men who I had out as Spys returned with three Prisoners which they had taken at Unundilla, they say their Number at Unundilla is 300, 400 at Achquaga & a Number at Chamong which they cou’d not Ascertain—I think 150 good troops sufficiant to destroy Unundilla as (from good Accounts) they have None to encounter but the Merest undisciplined Rabbl<e> I ever heard of—I would have wrote to your Excellency more fully but am Just Setting off on my return & Genl Stark has promised me to inform your Excellency of the Affair at the German Flats which lays a great distance from my Quarter, & to write Minutely <mutilated> Subject. I remain Yr Excellen<y’s> Hbl. Servt
          
            Wm Butler
          
        